Name: 95/184/EC: Council Decision of 22 May 1995 amending Decision No 3092/94/EC introducing a Community system of information on home and leisure accidents
 Type: Decision_ENTSCHEID
 Subject Matter: consumption;  social affairs;  information and information processing;  EU finance
 Date Published: 1995-05-31

 Avis juridique important|31995D018495/184/EC: Council Decision of 22 May 1995 amending Decision No 3092/94/EC introducing a Community system of information on home and leisure accidents Official Journal L 120 , 31/05/1995 P. 0036 - 0036COUNCIL DECISION of 22 May 1995 amending Decision No 3092/94/EC introducing a Community system of information on home and leisure accidents (95/184/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Austria, Finland and Sweden, and in particular Article 169 thereof,Having regard to the proposal from the Commission,Whereas Decision No 3092/94/EC of the European Parliament and of the Council (1) introduced a Community system of information on home and leisure accidents for a period of four years;Whereas the abovementioned Decision has to be adapted to take account of the accession of three new Member States to the Community,HAS ADOPTED THIS DECISION:Article 1 Decision No 3092/94/EC is hereby amended as follows:1. The first subparagraph of Article 5 shall be replaced by the following:'The Community financial resources deemed necessary for implementing the system shall be ECU 2 808 million per year for the period 1995 to 1997.`;2. In point 5 of Annex I, the following shall be added to the table:>TABLE>The total number '54` shall be replaced by the number '65`.Article 2 This Decision shall apply from the date of entry into force of the Treaty of Accession of Austria, Finland and Sweden.Article 3 This Decision is addressed to the Member States.Done at Brussels, 22 May 1995.For the CouncilThe PresidentA. MADELIN(1) OJ No L 331, 21. 12. 1994, p. 1.